DETAILED ACTION
This action is in response to the initial filing of Application no. 16/892,483 on 06/04/2020.
Claims 1 – 20 are still pending in this application, with claims 1, 13 and 18 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3 and 7 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beaver et al. (US 2016/0071517 (“Beaver”) in view of Sinha (US 2014/0365226) and further in view of Dhoolia et al. (US 2018/0226067) (“Dhoolia”).
For claim 1, Beaver discloses a method (Abstract) comprising: receiving conversation data (Fig,10, 1002; [0118]); determining that the conversation data has an intent with a low confidence value, which indicates that the intent did not satisfy the input (Fig.10, 1010; [0015] [0065] [0066] [0122]); and using the low confidence value to update a language model ([0130]). Yet, Beaver fails to teach the following: determining that the intent with the low confidence 
However, Sinha discloses a system and method for detecting errors in interactions with a voice-based digital assistant (Abstract), wherein an intent which does not satisfy a user input is a misunderstood intent (a user expresses dissatisfaction with an action performed by a digital assistant based an intent inferred from a user request, wherein the dissatisfaction comprises a user speech including the word misunderstand or repeating the same speech input multiple times which indicates that the digital assistant is not properly identifying the user’s intent, [0115- 017] [0120] [0121] [0126]).
Additionally, Dhoolia discloses a system and method for modifying a language model (Abstract), wherein an update to the language model is determined and provided in response to determining errors within a human- computer conversation ([0030] [0031] [0037] [0039] [0040] [0041] [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Beaver’s invention in the same way that Sinha’s and Dhoolia’s method have been improved to achieve the following predictable results for the purpose of increasing user satisfaction with a virtual assistant by efficiently evaluating conversations to fix potential problems with the virtual assistant (Beaver, [0002]): determining that the intent with the low confidence value is a misunderstood intent; and using the low confidence value to update a language model further comprises determining an action to adjust the language model responsive 

For claim 2, Beaver further discloses wherein the conversation data is from conversations between a user and an intelligent virtual assistant (Beaver, virtual assistant; [0015] [0119]).
For claim 3, Beaver, Sinha and Dhoolia further disclose, wherein the determining that the conversation data has the misunderstood intent is performed without human review (Beaver, Fig.10, 1010; [0015] [0065] [0066] [0122]) (Sinha, [0121] [0126]) (Dhoolia, [0041]).
	For claim 7, Beaver and Dhoolia further disclose adjusting the language model based on the action (Beaver, [0122] [0123] [0130]) (Dhoolia, [0037] [0041] [0043]).
	For claim 8, Beaver, Sinha and Dhoolia further disclose, wherein adjusting the language model comprises adjusting an intelligent virtual assistant (Beaver, virtual assistant, [0014] [0026] [0027]) (Sinha, digital assistant is implemented in client- server model, Fig.3A; [0035] [0055] [0065] [0073]) (Dhoolia, [0017] [0020] [0021] [0024] [0030] [0031] [0037] [0039] [0047]).

	For claim 9, Beaver, Sinha and Dhoolia further disclose processing the conversation data with one or more natural language processing techniques to identify an intent for the conversation data, the intent being associated with a language model for the natural language processing techniques (Beaver, [0015] [0033 – 0035] [0120]) (Sinha, [0073] [0117]) (Dhoolia, [0017] [0024]  [0024] [0028] [0030] [0031] [0037]).
	For claim 10, Beaver further discloses, based at least in part on a presence of one or more indicators  of intent error for the conversation data (Beaver, risk factors; [0039 – 0064]), a measure of confidence that the intent is correctly identified for the user input (Beaver, [0119] 

	For claim 11, Beaver further discloses: receiving a selection of the intent to obtain feedback regarding the intent (Beaver, intent that has a confidence value below a threshold value is selected, [0112] [0121] [0122] [0131]); presenting a feedback interface that enables a voter to provide feedback regarding matching of the conversation data to the intent (Beaver, [0113] [0132]); receiving feedback for the voter regarding an accuracy of matching the conversation data to the intent (Beaver, [0114] [0133]); evaluating the intent based at least in part on the feedback (Beaver, [0115] [0136]); determining that the feedback indicates that the matching of the conversation data to the intent is not accurate (Beaver, [0115] [0136]); increasing a weighting to be applied to the one or more indicators of intent error based at least in part on the determining that the feedback indicates that the matching of the conversation data to the intent is not accurate (Beaver, [0115] [0137]); and applying the weighting to the one or more indicators of intent error (Beaver, [0115] [0137]).

For claim 12, Beaver further discloses, wherein the feedback includes a vote indicating whether or not the conversation data matches the intent (Beaver, [0114] [0133]).

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beaver et al. (US 2016/0071517 (“Beaver”) in view of Sinha (US 2014/0365226), and further in view of Dhoolia et al. (US 2018/0226067) (“Dhoolia”) and further in view of Freeman et al. (“Prioritization of Risky Chats for Intent Classifier Improvement”) (“Freeman”).

However, Freeman discloses a method for prioritizing risky chats for intent classifier improvement (Abstract), wherein a risk score is generated of a plurality of conversational turns (chat) (“Our topic is that of measuring posthoc risk of missed intent in a conversation turn for the purpose of language model development, Introduction, Chat Analysis Overview and Chat Risk Score, pg. 167 and 170), and the conversational turn(chat) is ranked by risk score for priority review (The CRS augments the review cycle by preprocessing the entire chat history from a virtual agent, and prioritizing chats for reviewers. It ranks chats by risk of missed intent, which we define as riskiness, Introduction, pg. 167 and 168).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Beaver, Sinha and Dhoolia in the same way that Freeman’s invention has been improved to achieve the following predictable results for the purpose of  increasing user satisfaction with a virtual assistant by efficiently evaluating conversations to fix potential problems with the virtual assistant (Beaver, [0002]): herein determining that the conversation data has misunderstood intent comprises generating a risk score of a plurality of conversational turns (chat) (Dhoolia, Fig.4) in the conversation data and ranking the conversational turns by risk score for priority review.

For claim 5, Beaver and Freeman further disclose wherein determining that the conversation data has the misunderstood intent comprises detecting a plurality of features of 

 For claim 6, Beaver, Sinha and Freeman further disclose reviewing the conversational turns based on ranking to determine whether each reviewed turn was misunderstood (Beaver, confidence value for conversation data is used, wherein a low confidence value indicates that the intent did not satisfy the input, [0015] [0016] [0065] [0066] [0122] [0123] [0130]) (Sinha, a user expresses dissatisfaction with an action performed by a digital assistant based an intent inferred from a user request, wherein the dissatisfaction comprises a user speech including the word misunderstand or repeating the same speech input multiple times which indicates that the digital assistant is not properly identifying the user’s intent, [0115- 017] [0120][0121] [0126]) (Freeman, reviewers are presented with the riskiest chats first based on chat risk scores, and they vote on if a given chat was assigned to the best intent, Introduction and Voting Process, pg. 167 and 168).

Claims 13 – 17  are rejected under 35 U.S.C. 103 as being unpatentable over Beaver et al. (US 2016/0071517 (“Beaver”) in view of Sinha (US 2014/0365226), and further in view of Dhoolia et al. (US 2018/0226067) (“Dhoolia”) and further in view of Freeman et al. (“Prioritization of Risky Chats for Intent Classifier Improvement”) (“Freeman”).
For claim 13, Beaver discloses a system (Abstract), comprising: one  or more processors (Fig.2, 202; [0030]); storage (Fig.2, 218) storing conversation data representing at least one conversation ([0070]), and one or more indicators of intent error (Fig.2, 222; [0039]); memory 
However, Freeman discloses a method for prioritizing risky chats for intent classifier improvement (Abstract), wherein a risk score is generated of a plurality of conversational turns (chat) (“Our topic is that of measuring posthoc risk of missed intent in a conversation turn for the purpose of language model development, Introduction, Chat Analysis Overview and Chat Risk Score, pg. 167 and 170), and the conversational turn(chat) is ranked by risk score for priority review (The CRS augments the review cycle by preprocessing the entire chat history from a virtual agent, and prioritizing chats for reviewers. It ranks chats by risk of missed intent, which we define as riskiness, Introduction, pg. 167 and 168).
Moreover, Sinha discloses a system and method for detecting errors in interactions with a voice-based digital assistant (Abstract), wherein an intent which does not satisfy a user input is a misunderstood intent (a user expresses dissatisfaction with an action performed by a digital 
Additionally, Dhoolia discloses a system and method for modifying a language model (Abstract), wherein an update to the language model is determined and provided in response to determining errors within a human- computer conversation ([0030] [0031] [0037] [0039] [0040] [0041] [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Beaver’s invention in the same way that Freeman’s, Sinha’s and Dhoolia’s inventions have been improved to achieve the following predictable results for the purpose of  increasing user satisfaction with a virtual assistant by efficiently evaluating conversations to fix potential problems with the virtual assistant (Beaver, [0002]): generating a confidence value further comprises generating a risk score of a plurality of conversational turns in the conversation data; ranking the conversational turns by risk score for priority review; determining whether each of the conversational turns has a misunderstood intent;  and using the confidence value further comprises determining an action to adjust a language model responsive to determining whether each of the conversational turns has a misunderstood intent, and providing the suggested action to an output device or to the language model.

For claim 14, Beaver, Freeman, Sinha and Dhoolia further disclose, wherein the determining that the conversation data has the misunderstood intent is performed without human 
For claim 15, Beaver and Freeman further discloses wherein determining that the conversation data has the misunderstood intent comprises detecting a plurality of features of intent error and aggregating the features into the risk score (Beaver, risk factors used to generate a confidence value, [0039 -0065] [0119]) [0122]) (Freeman risk score is computed from the risk indicators, Chat Analysis Overview, Risk Indicators and Chat Risk Score, pg. 168 – 170).
 
For claim 16, Beaver, Sinha and Freeman further discloses reviewing the conversational turns based on ranking to determine whether each reviewed turn was misunderstood (Beaver, confidence value for conversation data is used, wherein a low confidence value indicates that the intent did not satisfy the input, [0015] [0016] [0065] [0066] [0122] [0123] [0130]) (Sinha, a user expresses dissatisfaction with an action performed by a digital assistant based an intent inferred from a user request, wherein the dissatisfaction comprises a user speech including the word misunderstand or repeating the same speech input multiple times which indicates that the digital assistant is not properly identifying the user’s intent, [0115- 017] [0120][0121] [0126]) (Freeman, reviewers are presented with the riskiest chats first based on chat risk scores, and they vote on if a given chat was assigned to the best intent, Introduction and Voting Process, pg. 167 and 168).

For claim 17, Beaver, Sinha and Dhoolia further disclose adjusting the language model based on the action (Beaver, [0122] [0123]) (Dhoolia, [0037] [0041] [0043]), wherein adjusting the language model comprises adjusting an intelligent virtual assistant (Beaver, virtual assistant, .

Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaver et al. (US 2016/0071517 (“Beaver”) in view of Dhoolia et al. (US 2018/0226067) (“Dhoolia”).
For claim 18, Beaver discloses a method (Abstract) comprising: processing conversation data with one or more natural language processing techniques to identify an intent for the conversation data (Fig.10, 1006; [0015] [0033 – 0035] [0120]), the intent being associated with a language model for the natural language processing techniques ([0015]); determining, based at least in part on a presence or one or more indicators of intent error for the conversation data, a measure of confidence (confidence value) that the intent is correctly identified  for the user input, and associating the measure of confidence with the conversation data (Fig.10, 1010; [0015] [0016] [0066] [0122]); and using the confidence value to update a language model ([0130]). Yet, Beaver fails to teach that using the confidence value further comprises determining an action to adjust the language model responsive to the measure of confidence and providing the action to an output device or to the language model.
However, Dhoolia discloses a system and method for modifying a language model (Abstract), wherein an update to the language model is determined and provided in response to determining errors within a human- computer conversation ([0030] [0031] [0037] [0039] [0040] [0041] [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Beaver’s invention in the same way that Dhoolia’s method has been 

For claim 19, Beaver further discloses: receiving a selection of the intent to obtain feedback regarding the intent (Beaver, intent that has a confidence value below a threshold value is selected, [0112] [0121] [0122] [0131]); presenting a feedback interface that enables a voter to provide feedback regarding matching of the conversation data to the intent (Beaver, [0113] [0132]); receiving feedback for the voter regarding an accuracy of matching the conversation data to the intent (Beaver, [0114] [0133]); evaluating the intent based at least in part on the feedback (Beaver, [0115] [0136]); determining that the feedback indicates that the matching of the conversation data to the intent is not accurate (Beaver, [0115] [0136]); increasing a weighting to be applied to the one or more indicators of intent error based at least in part on the determining that the feedback indicates that the matching of the conversation data to the intent is not accurate (Beaver, [0115] [0137]); and applying the weighting to the one or more indicators of intent error (Beaver, [0115] [0137]).

For claim 20, Beaver further discloses, wherein the feedback includes a vote indicating whether or not the conversation data matches the intent (Beaver, [0114] [0133]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657